Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 1 of 41 Page ID #37



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JAMES HALLMAN,                                    )
                                                   )
                                Plaintiff,         )
                                                   )   No. 18 C 8146
                       v.                          )
                                                   )   Judge Guzmán
 MARK T. ESPER, Secretary of the Army,             )
                                                   )
                                Defendant.         )

                             MEMORANDUM IN SUPPORT
                         OF DEFENDANT’S MOTION TO DISMISS

                                             Introduction

        Plaintiff James Hallman, a former U.S. Army employee residing outside of the Northern

District of Illinois, has filed a complaint claiming that he was forced to retire in violation of the

the Americans with Disabilities Act and the Rehabilitation Act and in retaliation for engaging in

EEO-protected activity while stationed in Germany. None of the alleged acts occurred in this

district and there is nothing else showing that venue is otherwise proper in the Northern District

of Illinois.   In addition, Hallman failed to exhaust his administrative remedies under the

Rehabilitation Act and the ADA on its face is inapplicable to federal employees like Hallman.

Hallman also fails to state a claim for retaliation because the alleged discrimination occurred

months before Hallman ever engaged in EEO-protected activity. Dismissal of the complaint is

therefore appropriate under Fed. R. Civ. P. 12(b)(3) and 12(b)(6).
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 2 of 41 Page ID #38



                                           Background1

       James Hallman was formerly employed as a deputy registrar of vehicles with the

Department of the Army, U.S. Army Europe Vehicle Registry Organization, in Sembach,

Germany. Compl., ¶¶ 16, 17. In July 2015, Hallman’s supervisor allegedly told him that

Hallman’s position would be eliminated unless Hallman retired. Id., ¶ 30. Hallman requested

retirement and was authorized to retire on September 22, 2015. Id., ¶ 35.

       Hallman contacted an Army EEO counselor on October 28, 2015, claiming that he had

been forced to retire from his Army position in Germany because of his age. Ex. A at 1-2.

Hallman later filed a formal EEO complaint of age discrimination with the Army reiterating those

same claims on January 18, 2016. Ex. B at 1-2. Hallman did not claim before the EEO counselor

or in his formal EEO complaint that he had been discriminated against on the basis of disability or

in reprisal or retaliation for previous EEO activity. Ex. A at 1-2; Ex. B at 1-2.

       After a full investigation of Hallman’s EEO claims, the Army on September 12, 2018,

issued a final agency decision concluding that Hallman had not been subject to illegal age

discrimination. Ex. C at 1. On December 11, 2018, Hallman filed the complaint in this case

alleging for the first time that his retirement from his Army position in Germany in 2015 due to

illegal handicap discrimination and retaliation in violation of the Americans with Disabilities Act

(ADA) and the Rehabilitation Act of 1973 (Rehab Act). Comp., ¶ 1. Unlike what was claimed




       1
          The court may consider matters outside of the pleadings when deciding a motion to
dismiss for improper venue under Rule 12(b)(3). Faulkenberg v. CB Tax Franchise Sys., LP, 637
F.3d 801, 809-10 (7th Cir. 2011) (courts may consider matters outside of the pleadings in deciding
a venue motion); Brne v. Inspired ELearning, 2017 WL 4263995, *2 (N.D. Ill. Sept. 26, 2017).The
court may also consider the underlying administrative EEO record for purposes of deciding the
motion to dismiss under Rule 12(b)(6) for failure to exhaust administrative remedies. Yassan v.
J.P. Morgan Chase & Co., 708 F.3d 963, 975 (7th Cir. 2013); Atiogbe v. Brennan, 2017 WL
2215017, *1 (N.D. Ill. May 19, 2017).
                                                  2
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 3 of 41 Page ID #39



and investigated during the administrative EEO process, the complaint in this case does not alleged

that Hallman’s retirement was the result of illegal age discrimination. Id.

       Hallman’s district court complaint does not allege that he worked for the Army in the

Northern District of Illinois during any time relevant, nor does it allege that he ever resided within

district. Instead, Hallman’s complaint alleges that the court has personal jurisdiction over the

Army and that venue is proper in the Northern District of Illinois because the Army “retains and

administers Plaintiff’s employment records in Illinois.” Compl., ¶¶ 4-5. But the Army retains and

administers Hallman’s employment records not in this district but at the National Personnel

Records Center, (Civilian Personnel Records) 1441 Boulder Boulevard, in Valmeyer, Illinois. Ex.

D, ¶ 2; https://www.archives.gov/personnel-records-center/civilian-non-archival.           Valmeyer,

Illinois, is more than 330 miles south of Chicago and is located in Monroe County, Illinois. Ex. D,

¶ 2; https://en.wikipedia.org/wiki/Monroe_County,_Illinois. Monroe County is located within the

Southern    District   of   Illinois.   http://www.ilsb.uscourts.gov/southern-district-illinois-case-

assignment-map.

                                             Argument

A.     The Complaint Should Be Dismissed Under Fed. R. Civ. P. 12(b)(3) for Improper
       Venue.

       Hallman’s complaint should be dismissed for improper venue under Rule 12(b)(3) because

it was improperly filed in the Northern District of Illinois, a jurisdiction that has no connection to

any of the events alleged therein.

       Venue is not proper in a Title VII or Rehabilitation Act case if a plaintiff brings suit in a

jurisdiction that does not satisfy one of the venue requirements in 42 U.S.C. § 2000e–5(f)(3); 29

U.S.C. § 794(a)(1); Pryor v. United Airlines, 2013 WL 4506879, * 3-4 (N.D. Ill. Aug. 23, 2013);

Zughni v. Pena, 851 F.Supp. 300, 302-03 (N.D. Ill. 1994). In either a Title VII or Rehabilitation


                                                  3
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 4 of 41 Page ID #40



Act case, 42 U.S.C. § 2000e–5(f)(3) overrides any other venue provision governing actions in

federal court. 29 U.S.C. § 794(a)(1); McCarthy v. KFC Corp., 1984 WL 1048, *1 (N.D. Ill July

20, 1984); see also Dey v. Innodata, 2018 WL 497283, *3 (N.D. Ill. Jan. 22, 2018) (concluding

that cases invoking Title VII or the ADA are subject to Title VII’s venue provisions and not the

general venue provisions of 28 U.S.C. § 1391). Thus, venue for a Rehab Act or Title VII action

is proper in the district where: (1) “the unlawful employment practice is alleged to have been

committed;” (2) “the employment records relevant to such practice are maintained and

administered;” or (3) “the aggrieved person would have worked but for the alleged unlawful

employment practice.” 42 U.S.C. § 2000e–5(f)(3); Pryor v. United Airlines, 2013 WL 4506879 at

*3; McCarthy v. KFC Corp., 1984 WL 1048 at *1.

       Here, there is no question that Hallman was ever employed in this district (element three)

or that the alleged discrimination did not occur within this district (element one). On the contrary,

Hallman alleges in his complaint that he was employed with the Army in Germany, and that he

was allegedly discriminated against at his Army workplace in Germany by his supervisor at that

location. Compl., ¶¶ 16, 17, 30. And while Hallman alleges that the Army “retains and administers

Plaintiff’s employment records in Illinois.” (Compl., ¶¶ 4-5), that is not enough to establish venue

in this district (the Northern District of Illinois) because the Army retains and administers

Hallman’s employment records at the National Personnel Records Center in Valmeyer, Illinois,

which is in Monroe County and within the Southern District of Illinois.                     Ex. D;

http://www.ilsb.uscourts.gov/southern-district-illinois-case-assignment-map.      Because Hallman

has failed to file his complaint in the proper district, there is no venue, and dismissal under Rule

12(b)(3) is appropriate.




                                                 4
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 5 of 41 Page ID #41



B.     The Complaint Should Be Dismissed Under Fed. R. Civ. P. 12(b)(6) for Failure to
       State a Claim.

       Hallman’s complaint may also be dismissed for failure to state a claim due to his failure to

exhaust his administrative EEO remedies prior to filing suit under the Rehab Act and the ADA.

       As an initial matter, Hallman cannot file suit under the ADA against the Army simply

because the Army and other federal agencies are not subject to suit under that provision. The

exclusive remedy for federal employees who suffer disability discrimination in the course of their

employment is found in Section 501 of the Rehabilitation Act of 1973, 29 U.S.C. § 791. Mannie

v. Potter, 394 F.3d 977, 982 (7th Cir. 2005). This is usually a distinction with no practical

difference because the Rehab Act instructs courts to apply ADA standards in Rehab Act cases, 29

U.S.C. § 791(f), and to apply Title VII procedures and remedies. 29 U.S.C. § 794a(a)(1).

Hallman’s ADA claims against the Army should therefore be dismissed.

       More importantly, Hallman’s Rehab Act claims are barred because it is clear that he never

exhausted or even raised those claims during the administrative EEO process. Instead, it is clear

that Hallman only ever complained of illegal age discrimination during each phase of his

administrative EEO proceedings. Ex. A at 1-2; Ex. B at 1-2. And because Hallman only ever

raised age discrimination claims during the EEO process, the Army’s final agency decision reflects

only the investigation of those claims. Ex. C at 1.

       Federal employees like Hallman complaining of employment discrimination under the

Rehab Act or Title VII must exhaust their administrative EEO remedies prior to filing suit. Teal

v. Potter, 559 F.3d 687, 691 (7th Cir. 2009). Administrative exhaustion serves two purposes: (1)

to promote resolution of the dispute by settlement or conciliation, and (2) to ensure that the sued

employers receive adequate notice of the charges against them. Id. at 691. Here, for example, in

contrast to the district court complaint’s allegations that Hallman was forced to retire because his


                                                 5
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 6 of 41 Page ID #42



depression-related sick leave requests were denied by his supervisor (Compl., ¶¶ 24-30), Hallman

during the administrative EEO process consistently claimed that his replacement by a younger man

after his retirement showed that he had been forced into retirement due to his age. Ex. A at 1-2;

Ex. B at 1-2; Ex. C. As such, Hallman’s complaint turns the purpose of administrative exhaustion

on its head by suggesting that the court should consider discrimination claims that were never

administratively investigated or exhausted. Compl., ¶ 41.

        Finally, Hallman cannot state a claim for retaliation because his discrimination claim, i.e.,

that he was allegedly constructively discharged into a forced retirement in mid-July 2015,

happened more than three months before Hallman allegedly engaged in the protected activity of

contacting an EEO counselor at the end of October 2015. Compl., ¶¶ 60-64, 67. Durkin v. City

of Chicago, 341 F.3d 606, 614–15 (7th Cir. 2003) (“It is axiomatic that a plaintiff [must] engage

in statutorily protected activity before an employer can retaliate against [him] for engaging in

statutorily protected activity. . . . An employer cannot retaliate if there is nothing for it to retaliate

against.” Therefore, the court may dismiss Hallman’s complaint for failure to state a claim of

employment discrimination under the Rehab Act or the ADA and for failure to state a claim for

retaliation in violation of those provisions.




                                                    6
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 7 of 41 Page ID #43



                                        Conclusion

     For these reasons, the court should dismiss the complaint.

                                          Respectfully submitted,

                                          JOHN R. LAUSCH, Jr.
                                          United States Attorney

                                          By: s/ Ernest Y. Ling
                                             ERNEST Y. LING
                                             Assistant United States Attorney
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 353-5870
                                             ernest.ling@usdoj.gov




                                             7
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 8 of 41 Page ID #44




                             Exhibit A
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 9 of 41 Page ID #45
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 10 of 41 Page ID #46
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 11 of 41 Page ID #47




000003
                                   10
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 12 of 41 Page ID #48




000004
                                   11
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 13 of 41 Page ID #49




000005
                                   12
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 14 of 41 Page ID #50




                              Exhibit B
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 15 of 41 Page ID #51
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 16 of 41 Page ID #52




                                    3
000002
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 17 of 41 Page ID #53




                                    4
000003
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 18 of 41 Page ID #54




                                    5
000004
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 19 of 41 Page ID #55




                              Exhibit C
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 20 of 41 Page ID #56
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 21 of 41 Page ID #57




000002
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 22 of 41 Page ID #58




000003
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 23 of 41 Page ID #59




000004
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 24 of 41 Page ID #60




000005
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 25 of 41 Page ID #61




000006
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 26 of 41 Page ID #62




000007
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 27 of 41 Page ID #63




000008
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 28 of 41 Page ID #64




000009
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 29 of 41 Page ID #65




000010
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 30 of 41 Page ID #66




000011
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 31 of 41 Page ID #67




000012
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 32 of 41 Page ID #68




000013
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 33 of 41 Page ID #69




000014
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 34 of 41 Page ID #70




000015
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 35 of 41 Page ID #71




000016
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 36 of 41 Page ID #72




000017
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 37 of 41 Page ID #73




000018
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 38 of 41 Page ID #74




                             Exhibit D
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 39 of 41 Page ID #75
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 40 of 41 Page ID #76
Case 3:19-cv-00308-SMY Document 10 Filed 02/26/19 Page 41 of 41 Page ID #77
